75053: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-35953: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 75053


Short Caption:COTTER, JR. VS. KANE C/W 76981/77648/77733Court:Supreme Court


Consolidated:75053*, 76981, 77648, 77733Related Case(s):72261, 72356, 74759, 76981, 77648, 77733


Lower Court Case(s):Clark Co. - Eighth Judicial District - A719860Classification:Civil Appeal - General - Other


Disqualifications:PickeringCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/14/2018 / Shirinian, AraSP Status:Completed


Oral Argument:09/08/2020 at 10:00 AMOral Argument Location:Carson City


Submission Date:09/08/2020How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantJames J. Cotter, Jr.Noemi Ann Kawamoto
							(Former)
						
							(Yurko, Salvesen & Remz, P.C.)
						Mark G. Krum
							(Former)
						
							(Yurko, Salvesen & Remz, P.C.)
						Akke Levin
							(Former)
						
							(Morris Law Group)
						Steve L. Morris
							(Morris Law Group)
						


RespondentDouglas McEachernH. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


RespondentEdward KaneH. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


RespondentJudy CoddingH. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


RespondentMary Ann GouldShoshana E. Bannett
							(Former)
						
							(Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C.)
						H. Stan Johnson
							(Cohen Johnson, LLC)
						Donald A. Lattin
							(Former)
						
							(Maupin, Cox & LeGoy)
						Carolyn K. Renner
							(Former)
						
							(Maupin, Cox & LeGoy)
						Ekwan E. Rhow
							(Former)
						
							(Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C.)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


RespondentMichael WrotniakH. Stan Johnson
							(Cohen Johnson, LLC)
						Marshall M. Searcy
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						Christopher Tayback
							(Quinn Emanuel Urquhart & Sullivan, LLP/Los Angeles)
						


RespondentReading International, Inc.Tami D. Cowden
							(Greenberg Traurig, LLP/Las Vegas)
						Mark E. Ferrario
							(Greenberg Traurig, LLP/Las Vegas)
						Kara B. Hendricks
							(Greenberg Traurig, LLP/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/08/2018Filing FeeFiling Fee due for Appeal.


02/08/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.18-05309




02/08/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.18-05311




02/08/2018OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Law Firms.


02/12/2018Notice of Appeal DocumentsFiled Copy of District Court Minutes (SEALED).


02/12/2018Filing FeeFiling Fee Paid. $250.00 from Morris Law Group.  Check no. 37329.


02/12/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 20 days.18-05712




02/14/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.18-06169




02/28/2018Filing FeeFiling Fee Paid. $250.00 from Cohen-Johnson.  Check no. 5046. (Cross-Appeal, Respondents/Cross-Appellants, Kane, McEachern, Codding, and Wrotniak)


02/28/2018Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Docketing statement mailed to counsel for cross-appellant.) (Cross-Appeal, Respondents/Cross-Appellants, Kane, McEachern, Codding, and Wrotniak)18-08044




02/28/2018Filing FeeFiling Fee due for Cross-Appeal.  (Respondent/Cross-Appellant, Gould)


02/28/2018Notice of Appeal DocumentsFiled Notice of Cross-Appeal. (Respondent/Cross-Appellant, Gould)18-08063




02/28/2018Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (Cross-Appeal, Respondent/Cross-Appellant, Gould)18-08065




02/28/2018Notice of Appeal DocumentsFiled Copy of District Court Minutes (SEALED).


03/05/2018Docketing StatementFiled Docketing Statement. (Appellant/Cross-Respondent)18-08436




03/05/2018Notice of Appeal DocumentsFiled Copy District Court Minutes (SEALED).


03/05/2018Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement.18-08456




03/05/2018Filing FeeFiling Fee Paid.  $250.00 from Maupin, Cox, & Legoy - check no. 108878. (Cross-Appeal, Respondent/Cross-Appellant, Gould)


03/05/2018Notice/IncomingFiled Proof of Service Re: Docketing Statement (Served on Settlement Judge). (Appellant/Cross-Respondent)18-08648




03/06/2018MotionFiled Appellant James Cotter Jr.'s Motion to Dismiss Cross-Appeals.18-08711




03/07/2018Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.18-09022




03/12/2018Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal and cross-appeal are removed from the settlement program.   Appellant/cross-respondent (appellant) and respondents/cross-appellants (cross-appellants) shall each have 15 days from the date of this order to file and serve a transcript request form.  Further, appellant shall have 90 days from the date of this order to file and serve the opening brief and appendix on appeal.18-09494




03/16/2018MotionFiled Respondent/Cross-Appellants Edward Kane, Douglas McEachern, Judy Codding, and Michael Wrotniak's opposition to Appellant/Cross-Respondent's motion to dismiss cross-appeals.18-10440




03/20/2018Docketing StatementFiled Respondents'/Cross-Appellants' Joint Docketing Statement Civil Appeals.18-10918




03/20/2018Notice/IncomingFiled Respondent/Cross-Appellant William Gould's Joinder to Dismiss Directors' Opposition to Appellant James J. Cotter, Jr.'s Motion to Dismiss Cross-Appeals.18-10951




03/21/2018Notice of Appeal DocumentsFiled District Court Order/Judgment. Order Regarding Individual Defendants' Motion for Evidentiary Hearing Regarding James Cotter, Jr.'s Adequacy as Derivative Plaintiff filed in district court on March 20, 2018.18-10971




03/26/2018MotionFiled Appellant/Cross-Respondent James Cotter Jr.'s Reply to Dismissed Directors' Opposition to Motion to Dismiss Cross-Appeal.18-11508




03/27/2018Transcript RequestFiled Respondent/Cross-Appellants Edward Kane, Douglas McEachern, Judy Codding, and Michael Wrotniak's Certificate that No Transcript is Being Requested.18-11786




03/27/2018Transcript RequestFiled Respondent/Cross-Appellant William Gould's Certificate that no Transcript is Being Requested.18-11808




03/27/2018Transcript RequestFiled Appellant James Cotter Jr.'s Certificate that No Transcript is Being Requested.18-11816




03/29/2018Docketing StatementFiled Appellant/Cross-Respondent James Cotter Jr.'s Response to Respondent/Cross-Appellant's Joint Docketing Statement Pursuant to NRAP 14(f).18-12163




04/16/2018Order/ProceduralFiled Order Granting Motion and Dismissing Cross-Appeals. Appellant/cross-respondent has filed a motion to dismiss the cross-appeals. We granted the motion to dismiss. We dismiss the cross-appeals and direct the clerk of this court to modify the caption on this court's docket consistent with the caption appearing on this order.18-14380




06/08/2018MotionFiled Stipulation to Extend Time to File Opening Brief and Answering Brief.18-21913




06/26/2018Order/ProceduralFiled Order Approving Stipulation.  Appellant's Opening Brief and Appendix due:  July 10, 2018.  Respondent's Answering Brief due:  September 10, 2018.18-24305




07/09/2018MotionFiled Stipulation to Suspend Briefing and Proceedings in this Rule 54(b) Appeal Pending Entry of an Order Dismissing the Remainder of Plaintiff's Claims and His Appeal from that Order.18-26001




07/23/2018Order/ProceduralFiled Order. Status Report due: 60 days. Briefing is suspended pending further order of this court.18-27957




08/24/2018Notice/IncomingFiled Notice of Change of Firm Address for Attorneys for Respondent Reading International, Inc.(Greenberg Traurig, LLP).18-33192




10/22/2018Order/ProceduralFiled Order to File Document. Appellant's Status Report due: 11 days.18-41402




10/29/2018Notice/IncomingFiled Appellant's Status Report.18-42218




11/20/2018Order/ProceduralFiled Order Reinstating Briefing. Appellant's Opening Brief and Appendix due: 60 days. (SC).18-904972




11/20/2018MotionFiled Appellant's Motion to Consolidate Appeals. (Nos. 75053/76981). (SC)18-905117




11/30/2018MotionFiled Appellant's Motion to Reconsider Order Reinstating Briefing and Coordinate Briefing with Case No. 76981.  (SC)18-906539




01/22/2019AppendixFiled Joint Appendix Volume I. (SC)19-03236




01/22/2019AppendixFiled Joint Appendix Volume II. (SC)19-03237




01/22/2019AppendixFiled Joint Appendix Volume III. (SC)19-03238




01/22/2019AppendixFiled Joint Appendix Volume IV. (SC)19-03239




01/22/2019AppendixFiled Joint Appendix Volume V. (SC)19-03240




01/22/2019AppendixFiled Joint Appendix Volume VI. (SC)19-03241




01/22/2019AppendixFiled Joint Appendix Volume VII. (SC)19-03242




01/22/2019AppendixFiled Joint Appendix Volume VIII. (SC)19-03243




01/22/2019AppendixFiled Joint Appendix Volume IX. (SC)19-03244




01/22/2019AppendixFiled Joint Appendix Volume X. (SC)19-03245




01/22/2019AppendixFiled Joint Appendix Volume XI. (SC)19-03246




01/22/2019AppendixFiled Joint Appendix Volume XII. (SC)19-03247




01/22/2019AppendixFiled Joint Appendix Volume XIII. (SC)19-03248




01/22/2019AppendixFiled Joint Appendix Volume XIV. (SC)19-03249




01/22/2019AppendixFiled Joint Appendix Volume XV. (SC)19-03250




01/22/2019AppendixFiled Joint Appendix Volume XVI. (SC)19-03251




01/22/2019AppendixFiled Joint Appendix Volume XVII. (SC).19-03252




01/22/2019AppendixFiled Joint Appendix Volume XVIII. (SC).19-03253




01/22/2019AppendixFiled Joint Appendix Volume XIX. (SC).19-03254




01/22/2019AppendixFiled Joint Appendix Volume XX. (SC).19-03255




01/22/2019AppendixFiled Joint Appendix Volume XXI. (SC).19-03256




01/22/2019AppendixFiled Joint Appendix Volume XXII. (SC).19-03257




01/22/2019AppendixFiled Joint Appendix Volume XXIII. (SC).19-03259




01/22/2019AppendixFiled Joint Appendix Volume XXIV. (SC).19-03260




01/22/2019AppendixFiled Joint Appendix Volume XXV. (SC).19-03261




01/22/2019AppendixFiled Joint Appendix Volume XXVI. (SC).19-03262




01/23/2019MotionFiled Appellant James J. Cotter Jr.'s Motion to Redact and File Under Seal Portions of Joint Appendix.  (SC)19-03413




01/23/2019BriefFiled Appellant James J. Cotter, Jr.'s Opening Brief.  (SC)19-03503




01/24/2019Notice/IncomingFiled Respondent Reading International, Inc.'s Suggestion of Death Upon the Record of Respondent William Gould. (SC)19-03796




01/24/2019Notice/IncomingFiled Substitution of Counsel Under NRAP 46(e)(2) (Steve Morris and Akke Levin in place of Mark Krum and Noemi Kawamoto as counsel for Appellant). (SC)19-03881




01/31/2019MotionFiled Stipulation to Extend Briefing Schedule (Second Request). (SC)19-04830




03/25/2019BriefFiled Respondents' Answering Brief.  (Douglas McEachern, Edward Kane, Judy Codding, and Michael Wrotniak).  (SC)19-13075




03/25/2019AppendixFiled Respondents' Appendix - Volume I. (SC)19-13080




03/25/2019AppendixFiled Respondents' Appendix - Volume II. (SC)19-13084




03/25/2019AppendixFiled Respondents' Appendix - Volume III. (SC)19-13087




03/25/2019AppendixFiled Respondents' Appendix - Volume IV. (SC)19-13089




03/25/2019BriefFiled Answering Brief of Respondent Reading International, Inc. (SC)19-13181




03/25/2019AppendixFiled Respondent Reading International, Inc.'s Supplemental Appendix Volume I. (SC)19-13183




03/25/2019AppendixFiled Respondent Reading International, Inc.'s Supplemental Appendix Volume II. (SC)19-13185




03/27/2019MotionFiled Motion to File Under Seal Portions of Respondents' Appendix. (SC).19-13637




04/05/2019MotionFiled Corrected Stipulation to Extend Briefing Schedule (Second Request). (SC)19-15017




04/18/2019Order/ProceduralFiled Order Consolidating Appeals, Reinstating Briefing, and Regarding Motions.  Docket No. 75053:  Counsel's Response (for William Gould) due:  14 days.  The clerk of this court shall file the portions of the joint appendix received on February 4, 2019, under seal, and portions of volumes II, III and IV of respondents' appendix received on March 27, 2019, under seal.  Appellant shall have until May 24, 2019, to file and serve a reply brief.  The stipulations filed on January 31, 2019, and April 5, 2019, are denied as moot.  Docket Nos. 76981/77648;  Appellant shall have 14 days from the date of this order to file and serve, in each appeal, a transcript request form or certificate that no transcript is requested.  Appellant shall have 60 days from the date of this order to file and serve the opening briefs and appendices.  Appellant in Docket No. 77733 is reminded that the opening brief and appendix remain due on or before May 3, 2019.  fn[Pursuant to the substitution of counsel filed on January 24, 2019, in Docket No. 75053 by Steve Morris and Akke Levin of the Morris Law Group, the clerk of this court shall remove Noemi Ann Kawamoto, Mark Krum, and Yurko, Salvesen & Remz, P.C. from the docket as counsel for James Cotter.]  Nos. 75053/76981/77648/77733.  (SC)19-17139




04/18/2019AppendixFiled SEALED Joint Appendix - Portions of Volumes VII, VIII, IX, X, XI, XIII, XIV, XV, XVI, XVII, XVIII, XIX, XXI (15 envelopes).  Nos. 75053/76981/77648/77733.  (SC)


04/18/2019AppendixFiled SEALED Respondents' Appendix - Portions of Volumes II, III and IV.  Nos. 75053/76981/77648/77733.  (SC)


04/26/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant Reading International, Inc.'s Opening Brief and Appendix in Docket No. 77733 due: May 17, 2019. Nos. 75053/76981/77648/77733. (SC).19-18482




05/02/2019MotionFiled Respondent's Request for Additional Time for the Substitution of a Personal Representative for William Gould.  Nos. 75053/76981/77648/77733. (SC)19-19379




05/02/2019Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days. Nos. 75053/76981/77648/77733. (SC)19-19445




05/02/2019Transcript RequestFiled Appellant James Cotter Jr.'s Certificate that No Transcript is being Requested (76981). Nos. 75053/76981/77648/77733. (SC)19-19446




05/02/2019Transcript RequestFiled Appellant James Cotter Jr.'s Certificate that no Transcript is being Requested (77648). Nos. 75053/76981/77648/77733.  (SC)19-19447




05/06/2019MotionFiled Stipulation to Extend Briefing Schedule. Nos. 75053/76981/77648/77733. (SC)19-19858




05/06/2019Other Incoming DocumentFiled Stipulation to Extend Briefing Schedule. (REJECTED PER NOTICE ISSUED ON MAY 7, 2019).19-19860




05/06/2019Notice/IncomingFiled Proof of Service (Request for Additional Time for the
Substitution of Personal Representative for William Gould). (SC)19-19866




05/07/2019Notice/OutgoingIssued Notice of Rejection of Filed Document (Motion). (SC)19-19993




05/15/2019MotionFiled Stipulated Motion to Extend Deadline for Opening Brief and Appendix in Case No. 77733 (Second Request). Nos. 75053/76981/77648/77733. (SC)19-21478




05/22/2019MotionFiled Amended Stipulated Motion to Extend Deadline for Opening Brief and Appendix in Case No. 77733 (Third Request). Nos. 75053/76981/77648/77733. (SC)19-22426




05/24/2019BriefFiled Appellant James J. Cotter, Jr.'s Reply Brief (RDI).  Nos. 75053/ 76981/77648/77733. (SC)19-22874




05/24/2019BriefFiled Appellant's Reply Brief (Directors). Nos. 75053/76981/77648/77733.(SC)19-22875




05/31/2019BriefFiled Opening Brief of Reading International, Inc. for Case No. 77733. Nos. 75053/76981/77648/77733. (SC)19-23828




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume I of VIII for Case 77733. Nos. 75053/76981/77648/77733. (SC)19-23829




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II of VIII. Nos. 75053/76981/77648/77733. (SC)19-23830




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume III of VIII. Nos. 75053/76981/77648/77733. (SC)19-23832




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume IV of VIII for Case 77733. Nos. 75053/76981/77648/77733. (SC)19-23834




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume V of VIII for Case 77733. Nos. 75053/76981/77648/77733. (SC)19-23835




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VI of VIII for Case 77733. Nos. 75053/76981/77648/77733. (SC)19-23836




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VII of VIII for Case 77733. Nos. 75053/76981/77733. (SC)19-23839




05/31/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VIII of VIII for Case 77733. Nos. 75053/76981/77648/77743. (SC)19-23840




05/31/2019MotionFiled Motion for Leave to File Appendix Excerpts in Support of Opening Brief of Reading International, Inc., for Case No.7773, Under Seal As Required by S.C.R. Part VII, R.7. Nos. 75053/76981/77648/77733. (SC)19-23842




05/31/2019BriefFiled Joinder of Appellants Margaret Cotter, Ellen Cotter, Guy Adams, Edward Kane, Douglas McEachern, Judy Codding and Michael Wrotniak to Reading International, Inc.'s Opening Brief. Nos. 75053/76981/77648/77733. (SC)19-23844




06/24/2019MotionFiled Stipulation to Extend Briefing Schedule (Second Request). Nos. 75053/76981/77648/77733. (SC)19-27079




06/26/2019Order/ProceduralFiled Order.  Appellant shall have until August 19, 2019, to file and serve the opening briefs in Docket Nos. 76981 and 77648; respondents shall have until September 19, 2019, to file and serve the answering briefs; and appellant shall have until October 18, 2019, to file a reply brief.  Docket No. 77733:  Respondent shall have until August 19, 2019, to file and serve the answering brief, and appellants shall have until September 19, 2019, to file and serve a reply brief.  Counsel for Mr. Gould shall have until August 2, 2019, to respond to this court's order.  Reading International, Inc., has filed an unopposed motion to file portions of the appendix in Docket No. 77733 under seal. Reading shall have 5 days from the date of this order to submit the documents in an appendix. Upon receipt, the clerk of this court shall file the appendix under seal.  Nos. 75053/76981/77648/77733.  (SC)19-27505




07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 1212-2024. Nos. 75053/76981/77648/77733. (SC). (SEALED).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 2298-2707. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 2802-3039. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 3071-3134. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 3241-3351. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 3523-3785. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume II for Case 77733. Pages 4262-4792. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume IV for Case 77733. Pages 5979-6036. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume IV for Case 77733. Pages 6367-6554. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume IV for Case 77733. Pages 6729-6907. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume IV for Case 77733. Pages 6989-7236. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume V for Case 77733. Pages 7503-7761. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume V for Case 77733. Pages 7929-8126. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume V for Case 77733. Pages 8224-8308. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume V for Case 77733. Pages 8876-8897. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VI for Case 77733. Pages 9087-9221. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VI for Case 77733. Pages 9356-9421. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VI for Case 77733. Pages 9469-9500. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VII for Case 77733. Pages 9616-9632. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VII for Case 77733. Pages 9908-9968. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VII for Case 77733. Pages 10159-10365. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VII for Case 77733. Pages 10409-10464. Nos. 75053/76981/77648/77733. (SEALED). (SC).


07/05/2019AppendixFiled Appellant Reading International, Inc.'s Appendix Volume VII for Case 77733. Pages 10465-10507. Nos. 75053/76981/77648/77733. (SEALED). (SC).


08/02/2019MotionFiled Request for Additional Time to File a Motion for the Substitution of the Personal Representative of William Gould. Nos. 75053/76981/77648/77733. (SC).19-32632




08/12/2019Order/ProceduralFiled Order Granting Motion.  The motion for an extension of time filed on August 2, 2019, is granted.  Counsel for William Gould shall have until September 3, 2019, to either (1) file a motion for the substitution of the personal representative of Mr. Gould as a party in these appeals, or (2) inform this court that Mr. Gould has no personal representative.  Nos. 75053/76981/77648/77733. (SC).19-33744




08/16/2019MotionFiled Stipulation to Extend Briefing Schedule (Third Request).  Nos. 75053/76981/77648/77733. (SC)19-34493




08/20/2019Order/ProceduralFiled Order Granting Motion. In Docket No. 76981 appellant shall have until August 29, 2019, to file and serve the opening brief and appendix. Respondents shall have until October 28, 2019, to file the answering brief, and appellant shall have until December 20, 2019, to file a reply brief if deemed warranted. In Docket No. 77648 appellant shall have until August 29, 2019, to file and serve the opening brief. Respondents shall have until October 28, 2019, to file and serve the answering brief, and appellant shall have until December 6, 2019, to file a reply brief if deemed necessary. In Docket No. 77733 respondents shall have until August 29, 2019, to file and serve the answering brief. Appellant shall have until October 28, 2019, to file and serve a reply brief if deemed necessary. Nos. 75053/76981/77648/77733. (SC).19-34775




08/28/2019AppendixFiled Joint Appendix in Docket Nos. 77648 & 76981.  (Volumes 1 thru 53).  Nos. 75053/76981/77648/77733.  (REJECTED - SEE NOTICE ISSUED 8/30/19.)   (SC)


08/28/2019AppendixFiled Respondent's Appendix to Answering Brief.  Vol. 1.  Docket No. 77733.  Nos. 75053/76981/77648/77733.  (SC)19-36082




08/28/2019AppendixFiled Respondent's Appendix to Answering Brief. Vol. 2. Docket No. 77733. Nos. 75053/76981/77648/77733.  (SC)19-36083




08/28/2019AppendixFiled Respondent's Appendix to Answering Brief. Vol. 3. Docket No. 77733.  Nos. 75053/76981/77648/77733.  (SC)19-36085




08/28/2019AppendixFiled  Respondent's Appendix to Answering Brief. Vol. 4. Docket No. 77733.  Nos. 75053/76981/77648/77733.  (SC)19-36088




08/29/2019BriefFiled Respondent's Answering Brief in Case No. 77733.  Nos. 75053/76981/77648/77733.  (SC)19-36359




08/29/2019BriefFiled Appellant's Opening Brief in Case No. 76981.  Nos. 75053/76981/77648/77733.  (SC)19-36360




08/29/2019BriefFiled Appellant's Opening Brief in Case No. 77648.  Nos. 75053/76981/77648/77733.  (SC)19-36361




08/30/2019Notice/OutgoingIssued Notice of Deficient Joint Appendix (Volumes 1 thru 53).  Corrected appendix due: 5 days.  Nos. 75053/76981/77648/77733.  (SC)19-36363




08/30/2019MotionFiled Respondent William Gould's Motion for Substitution of Personal Representative of Party.  Nos. 75053/76981/77648/77733.  (SC)19-36374




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 1 - Part 1 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36388




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 1 - Part 2 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36392




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 2 - Part-1  in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36399




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 2 - Part 2 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36405




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 3 - Part 1 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36413




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 3 - Part 2 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36414




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 4 - Part 1 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36420




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 4 - Part 2 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36423




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 5 - Part 1 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36430




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 5 - Part 2 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36435




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 6 - Part 1 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36440




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 6 - Part 2 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36443




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 7 in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36447




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 8  in Docket Nos. 76981/77648.  Nos. 75053/76981/77648/77733.  (SC)19-36452




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 9  in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36457




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 10 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36462




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 10 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36463




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 11 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36474




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 11 - Part 2  in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36477




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 12 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36480




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 12 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36481




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 13 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36486




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 13 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36490




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 14 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36491




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 15 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36495




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 16 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36496




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 17 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36498




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 18 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36500




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 18 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC19-36501




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 19 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36502




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 20 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36503




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 21 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36505




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 22 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36508




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 23 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36509




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 24 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36512




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 25 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36534




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 26 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36537




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 27 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36538




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 28 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36541




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 29 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36543




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 30 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36554




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 31 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36562




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 31 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36563




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 32 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733.  (SC)19-36564




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 33 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36565




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 34 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36571




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 35 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36572




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 36 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36573




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 37 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36574




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 38 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36577




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 38 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36579




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 38 - Part 3 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36581




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 39 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36583




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 40 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36584




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 41 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36585




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 42 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36586




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 43 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36587




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 44 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36591




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 44 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36595




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 45 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36596




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 45 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36597




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 46 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36600




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 47 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36602




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 48 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36603




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 49 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36604




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 50 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36607




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 51 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36610




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 52 - Part 1 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36614




08/30/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 53 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36615




09/03/2019AppendixFiled Joint Appendix to Opening Briefs, Volume 52 - Part 2 in Docket Nos. 76981/77648. Nos. 75053/76981/77648/77733. (SC)19-36636




09/05/2019MotionFiled Appellant James J. Cotter Jr.'s Motion to Redact and File Under Seal Portions of Joint Appendix. Nos. 75053/76981/77648/77733. (SC)19-37203




09/19/2019Order/ProceduralFiled Order Granting Motions. The clerk shall substitute "Mary Ann Gould, Personal Representative of the Estate of William Gould," in place of William Gould on this court's docket, and shall amend the caption in these consolidated appeals accordingly. The clerk of this court shall file under seal the volumes of "Appellant's Appendix" received on September 6, 2019. Nos. 75053/76981/77648/77733. (SC).19-39112




09/19/2019AppendixFiled Portions of Appellant's Appendix Filed Under Seal Exhibits Volumes 9, 10, 17, 25 and 26. Joint Appendix to Opening Briefs for Case Nos. 77648 & 76981. Nos. 75053/76981/77648/77733. (SC)


10/15/2019Notice/IncomingFiled Substitution of Counsel Under NRAP 46(e)(2) (H. Stan Johnson of Cohen/Johnson/Parker/Edwards ("Cohen Johnson") and Christopher Tayback and Marshall M. Searcy of Quinn Emanuel Urquhart & Sullivan, LLP ("Quinn Emanuel"), in place of Donald A. Lattin and Carolyn K. Renner of Maupin, Cox & Legoy ("Maupin Cox"), and Ekwan E. Rhow and Shoshana E. Bannett of Bird, Marella, Boxer, Wolpert, Nessim, Drooks, Lincenberg & Rhow, P.C. ("Bird Marella") as counsel for Respondents William Gould and Mary Ann Gould). Nos. 75053/76981/77648/77733. (SC)19-42576




10/16/2019MotionFiled Stipulated Motion to Extend Deadline for Reply Brief in Case No.77733; Answering Briefs in Case Nos.76981 and 77648; and Reply Briefs in Case Nos.76981 and 77648 (First Request Specific to these Briefs). Nos. 75053/76981/77648/77733. (SC)19-42870




11/27/2019BriefFiled Respondents' Answering Brief for Case No. 76981. Nos. 75053/76981/77648/77733. (SC)19-48450




11/27/2019AppendixFiled Respondents' Appendix Volume I for Case No. 76981.  Nos. 75053/76981/77648/77333. (SC)19-48451




11/27/2019AppendixFiled Respondents' Appendix Volume II for Case No. 76981.  Nos. 75053/76981/77648/77333. (SC)19-48453




11/27/2019BriefFiled Joinder of Respondents Ellen Cotter, Margaret Cotter, Guy Adams, Douglas McEachern, Edward Kane, Judy Codding, Michael Wrotniak, and Mary Ann Gould to Reading International, Inc.'s Briefs in Case Nos. 76981/77648/77733. (SC)19-48553




11/27/2019BriefFiled Answering Brief of Respondent Reading International, Inc. for Case No. 77648.  Nos. 75053/76981/77648/77333. (SC)19-48558




11/27/2019BriefFiled Appellant Reading International, Inc.'s Reply Brief for case no. 77733. Nos. 75053/76981/77648/77333. (SC)19-48574




11/27/2019BriefFiled Answering Brief of Respondent Reading International, Inc. for Case No. 76981.  Nos. 75053/76981/77648/77333. (SC)19-48580




11/27/2019MotionFiled Motion for Leave to File Appendix Excerpt in Support of Reading International, Inc.'s Answering Brief for Case No. 76981, Under Seal as Required by S.C.R. Part VII, R.7.  Nos. 75053/76981/77648/77733.  (SC)19-48582




12/06/2019Notice/IncomingFiled Erratum to Answering Brief of Respondent Reading International, Inc. for Case No. 76981.  Nos. 75053/76981/77648/77733.  (SC)19-49514




12/09/2019MotionFiled Respondents' Motion for Permission to File Portions of Answering Brief Appendix Volumes I and II Under Seal For Case No. 76981.  Nos. 75053/76981/77648/77333. (SC)19-49776




01/03/2020Order/ProceduralFiled Order.  The stipulation of the parties extending the time for filing the briefs is approved.  The answering briefs in Docket No. 76981 and joinder of Ellen Cotter, Margaret Cotter, Guy Adams, Douglas McEachern, Edward Kane, Judy Codding, Michael Wrotniak, and Mary Ann Gould to Reading International, Inc.'s brief were filed November 27, 2019.  Appellant Reading International, Inc.'s reply brief in Docket No. 77733 and the answering brief of Respondent Reading International, Inc. for Docket No. 77648 were also filed on November 27, 2019.  James J. Cotter, Jr., shall have until January 13, 2020, to file the reply briefs in Docket Nos. 76981 and 77648.  Reading International, Inc. has filed a motion to have the "Appendix Excerpt in Support of Reading International, Inc.'s Answering Brief for Case No. 76981" filed under seal.  The motion is denied.  The clerk of this court shall file under seal the appendices received on December 10, 2019.  Nos. 75053/76981/77648/77733.  (SC)20-00302




01/03/2020AppendixFiled Respondents' Appendix Volume 1. (SEALED). Nos. 75053/76981/77648/77733.  (FILED UNDER SEAL PER ORDER 1/3/20).  Nos. 75053/76981/77648/77733.  (SC)


01/03/2020AppendixFiled Respondents' Appendix Volume 2 (SEALED). Nos. 75053/76981/77648/77733.  (FILED UNDER SEAL PER ORDER 1/3/20).  Nos. 75053/76981/77648/77733.  (SC)


01/13/2020BriefFiled Reply Brief Appellant's Reply Brief to RDI's "Answering Brief" Case No. 76981. Nos. 75053/76981/77648/77733. (SC)20-01499




01/13/2020BriefFiled Appellant's Reply Brief in Case No. 76981. Nos. 75053/76981/77648/77733. (SC)20-01500




01/13/2020BriefFiled Appellant's Reply Brief in Case No. 77648.  Nos. 75053/76981/77648/77733. (SC)20-01503




01/14/2020Case Status UpdateBriefing Completed/To Screening. Nos. 75053/76981/77648/77733. (SC)


01/21/2020Notice/IncomingFiled Notice of Withdrawal as Counsel of Record (Akke Levin).  Nos. 75053/76981/77648/77733. (SC)20-02886




03/10/2020BriefFiled Notice of Supplemental Authority to Reading International, Inc.'s Answering Briefs in Case Numbers 75053 and 76981, Submitted Pursuant to NRAP 31(e).   Nos. 75053/76981/77648/77733. (SC)20-09563




04/14/2020BriefFiled Joinder of Respondents to Reading International, Inc.'s Notice of Supplemental Authority. Nos. 75053/76981/77648/77733. (SC).20-14073




07/30/2020Order/ProceduralFiled Order Scheduling Oral Argument. This appeal is scheduled for oral argument on September 8, 2020, at 10:00 a.m. The argument will be videoconferenced. The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability. In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection. Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of that attorney(s). The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. The attorneys will be required to schedule a session with the Clerk of the Court to test the capabilities of the connection and video equipment approximately one week prior to argument.  Nos. 75053/76981/77648/77733.  (SC)20-27797




08/10/2020Notice/IncomingFiled Notice of Respondents Ellen Cotter, Margaret Cotter, Guy Adams, Douglas McEachern, Edward Kane, Judy Codding, Michael Wrotniak & Mary Ann Gould Regarding Oral Argument.  Nos. 77648/750503/76981/77733.  (SC)20-29276




08/12/2020Notice/IncomingFiled Appellant's Notice to the Court Identifying Steve Morris as the Attorney Arguing Appeal on September 8, 2020.  Nos. 75053/76981/77648/77733. (SC)20-29736




08/12/2020Notice/IncomingFiled Notice of Respondent Reading International, Inc. Regarding Oral Argument. (Mark Ferrario of Greenberg Traurig, LLP as the attorney that will argue the above-captioned appeal on September 8, 2020). Nos. 75053/76981/77648/77733.  (SC)20-29847




08/25/2020Notice/OutgoingIssued Oral Argument Reminder Notice. Nos. 75053/76981/77648/77733 (SC)20-31279




09/08/2020Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 75053/76981/77648/77733. (SC)


09/08/2020Notice/IncomingFiled Notice of Respondents Ellen Cotter, Margaret Cotter, Guy Adams, Douglas McEachern, Edward Kane, Judy Codding, Michael Wrotniak and Mary Ann Gould Clarifying Statement Made at Oral Argument. Nos. 77648/750503/76981/77733.  (SC)20-33105




09/11/2020Notice/IncomingFiled Appellant's Notice of Change of Address. Nos. 75053/76981/77733/77648 (SC)20-33504




10/01/2020Opinion/DispositionalFiled Authored Opinion. "Reversed in part, vacated in part, and remanded in Docket Nos. 75053 & 76981; affirmed in part, reversed in part, and remanded in Docket No. 77648; and affirmed in Docket No. 77733." Before the Court En Banc. Author: Gibbons, J. Majority: Gibbons/Hardesty/Parraguirre/Stiglich/Cadish/Silver.  136 Nev. Adv. Opn. No. 63. fn1 [The Honorable Kristina Pickering, Chief Justice, voluntarily recused herself from participation in the decision of this matter.] En Banc. Nos. 75053/76981/77648/77733. (SC).20-35953




10/19/2020MotionFiled Appellant's Motion for Rehearing Under NRAP 40 (REJECTED PER NOTICE ISSUED 10/20/20). Nos. 75053/76981/77648/77733. (SC)


10/20/2020Notice/OutgoingIssued Notice of Rejection of Filed Document. Motion for Rehearing Under NRAP 40. Nos. 75053/76981/77648/77733. (SC)20-38334




10/20/2020MotionFiled Appellant's Motion For Rehearing Under NRAP 40. Nos. 75053/76981/77648/77733. (SC)20-38504




10/20/2020Post-Judgment PetitionFiled Appellant's Petition for Rehearing Under NRAP 40. Nos. 75053/76981/77648/77733. (SC)20-38521




10/20/2020Filing FeeFiling fee paid. E-Payment $150.00 from Steve L. Morris. (SC)


11/06/2020Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). EN BANC.   Nos. 75053/76981/77648/77733.  (SC)20-40617




12/02/2020RemittiturIssued Remittitur.   Nos. 75053/76981/77648/77733.  (SC)20-43668




12/02/2020Case Status UpdateRemittitur Issued/Case Closed.   Nos. 75053/76981/77648/77733.  (SC)


12/18/2020RemittiturFiled Remittitur. Received by District Court Clerk on December 9, 2020. Nos. 75053/76981/77648/77733. (SC)20-43668





Combined Case View